Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
as of February 7, 2014 (the “Effective Date”) by and between AMAG
Pharmaceuticals, Inc., a Delaware corporation with offices at 1100 Winter
Street, Waltham, MA 02451 (together with its subsidiaries and affiliates, the
“Company”), and William K. Heiden of [Address] (“you”).

 

WHEREAS, you and the Company previously entered into that certain Employment
Agreement, dated May 6, 2012 (the “Prior Agreement”);

 

WHEREAS, you and the Company desire to amend and restate the Prior Agreement on
the terms and conditions set forth herein.

 

Now therefore, in consideration of the premises and mutual agreements
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.             Position; Duties.

 

a)            Position.  You shall continue to serve as President and Chief
Executive Officer of the Company.

 

b)            Duties.  You shall perform for the Company the duties customarily
associated with the office of President and Chief Executive Officer and such
other duties as may be assigned to you from time to time by the Company’s Board
of Directors (the “Board”) that are consistent with the duties normally
performed by those performing the role of the most senior executives of similar
entities.  You shall devote substantially your full business time and best
efforts to the performance of your duties hereunder and the business and affairs
of the Company and will not undertake or engage in any other employment,
occupation or business enterprise; provided, however, that you may participate
as a member of the board of directors or advisory board of other entities and in
professional organizations and civic and charitable organizations; provided
further, that any such positions are disclosed to the Board or the Audit
Committee thereof and do not materially interfere with your duties and
responsibilities as President and Chief Executive Officer.  You shall be based
in the Company’s principal offices, which currently are in Waltham,
Massachusetts

 

2.             Term.  The term of this Agreement shall be for a three (3) year
period commencing on the Effective Date unless terminated earlier pursuant to
Section 4 below (the “Initial Term”).  The term of this Agreement shall
automatically renew for additional three-year terms (each, a “Renewal Term”)
following the Initial Term and any Renewal Term unless either party provides
written notice to the other party at least sixty (60) days before the end of the
Initial Term or any Renewal Term, as applicable, that it does not desire to
renew this Agreement, in which case this Agreement shall expire at the end of
the Initial Term or any Renewal Term, as

 

--------------------------------------------------------------------------------


 

applicable.  The Initial Term and any Renewal Term are referred to herein
collectively as the “Term.”

 

3.             Compensation and Benefits.  The Company shall pay you the
following compensation and benefits for all services rendered by you under this
Agreement (subject to any tax withholdings required by law):

 

a)            Base Salary.  The Company will pay you a base salary at the rate
currently in effect and, effective February 17, 2014, at the annualized rate of
at least $538,175 (“Base Salary”), minus withholdings as required by law and
other deductions authorized by you, which amount shall be paid in equal
installments at the Company’s regular payroll intervals, but not less often than
monthly.  Your base salary may be increased annually by the Board or the
Compensation Committee in their sole discretion.

 

b)            Bonus.  You will be eligible to receive an annual performance
bonus (the “Annual Bonus”) of up to 75% of Base Salary for each fiscal year
during the Term of this Agreement based on the extent to which, in the
discretion of the Board or the Compensation Committee in consultation with you,
you achieve or exceed specific and measurable individual and Company performance
objectives established by the Board or the Compensation Committee in
consultation with you and communicated to you in advance.  The exact amount of
the bonus for any year during the Term shall be determined by the Board or the
Compensation Committee in its sole discretion and may be more than the target
bonus in the event you achieve all of your personal and Company performance
objectives or less than the target bonus if you do not achieve all of your
personal and Company performance objectives.  The Company shall pay the Annual
Bonus no later than two and a half months after the end of the fiscal year to
which the applicable bonus relates.  Unless otherwise provided herein, no bonus
shall be deemed to have been earned by you for any year in which you are not
actively employed by the Company on the last day of the fiscal year to which the
bonus relates.

 

c)             Equity Compensation.  You shall be eligible to receive stock
options or other equity compensation under the Company’s equity incentive plans
as determined by the Board or the Compensation Committee from time to time.

 

d)            Vacation.  You will receive four (4) weeks of paid vacation per
calendar year which shall accrue ratably on a monthly basis.

 

e)             Benefits.  You will be eligible to participate in all group
health, dental, 401(k), and other insurance and/or benefit plans that the
Company may offer to similarly situated executives of the Company from time to
time on the same terms as offered to such other executives.

 

f)             Business Expenses.  The Company will reimburse you for all
reasonable and usual business expenses incurred by you in the performance of
your duties hereunder in accordance with the Company’s expense reimbursement
policy.

 

2

--------------------------------------------------------------------------------


 

4.             Termination.  Your employment with the Company may be terminated
prior to the expiration of the Term as follows:

 

a)            Death.  This Agreement shall terminate automatically upon your
death.

 

b)            Disability.  The Company may terminate your employment in
accordance with applicable laws in the event that you shall be prevented, by
illness, accident, disability or any other physical or mental condition (to be
determined by means of a written opinion of a competent medical doctor chosen by
mutual agreement of the Company and you or your personal representative(s)) from
substantially performing your duties and responsibilities hereunder for one or
more periods totaling one hundred and twenty (120) days in any twelve (12) month
period.

 

c)             By the Company for Cause.  The Company may terminate your
employment for “Cause” upon written notice to you.  For purposes of this
Agreement, “Cause” shall mean any of: (i) fraud, embezzlement or theft against
the Company or any of its affiliates; (ii) you are convicted of, or plead guilty
or no contest to, a felony; (iii) willful nonperformance by you (other than by
reason of illness) of your material duties hereunder and failure to remedy such
nonperformance within thirty (30) business days following written notice from
the Board identifying the nonperformance and the actions required to cure it; or
(iv) you commit an act of gross negligence, engage in willful misconduct or
otherwise act with willful disregard for the Company’s best interests, and you
fail to remedy such conduct within thirty (30) business days following written
notice from the Board identifying the gross negligence, willful misconduct or
willful disregard and the actions required to cure it (if such conduct can be
cured).

 

d)            By the Company Other Than For Death, Disability or Cause.  The
Company may terminate your employment other than for Cause, disability or death
upon thirty (30) days prior written notice to you.

 

e)             By You For Good Reason or Any Reason.  You may terminate your
employment at any time without Good Reason upon thirty (30) days prior written
notice to the Company and with Good Reason as described in this Section 4(e). 
For purposes of this Agreement, “Good Reason” shall mean that any of the
following occurs without your prior written consent: (i) a material adverse
change in your title, position, duties or responsibilities; (ii) a material
reduction by the Company in your Base Salary or your target Annual Bonus
opportunity in the total annual amount that you are then eligible to receive,
unless such reduction is in connection with a proportionate reduction of
compensation applicable to all other executive officers; (iii) any relocation of
your principal place of business to a location more than 50 miles from the
Company’s current executive offices in Waltham, MA; provided, however, that this
clause (iii) will not apply to the extent that any new office location is less
than 50 miles from your residence; or (iv) a material breach by the Company of
any of the terms or provisions of this Agreement. Before you may resign for Good
Reason, (i) you must provide written notice to the Company describing the event,
condition or conduct giving rise to Good Reason within 30 days of the initial
occurrence of the event, condition or conduct; (ii) the Company must fail to
remedy

 

3

--------------------------------------------------------------------------------


 

or cure the alleged Good Reason within the 30 day period after receipt of such
notice; and (iii) you must resign effective not later than 30 days after the end
of the cure period.

 

5.             Payment Upon Termination.  In the event that your employment with
the Company terminates, you will be paid the following (subject to any tax
withholdings required by law):

 

a)            Termination for Any Reason.  In the event that your employment
terminates for any reason, the Company shall pay you for the following items
that were earned and accrued but unpaid as of the date of your termination:
(i) your Base Salary; (ii) a cash payment for all accrued, unused vacation
calculated at your then Base Salary rate; (iii) reimbursement for any unpaid
business expenses; and (iv) such other benefits and payments to which you may be
entitled by law or pursuant to the benefit plans of the Company then in effect. 
In addition, if your employment terminates due to your death, the Board or the
Compensation Committee shall determine the extent to which any of the individual
performance objectives established pursuant to Section 3(b) above were met as of
the time of your death.  If, based on that determination, the Board or the
Compensation Committee determines that a bonus is due, the Company shall pay
your estate an amount equal to such bonus, pro-rated for the portion of the
fiscal year elapsed as of the time of your death.

 

b)            Termination Without Cause or for Good Reason.  In addition to the
payments provided for in Section 5(a), in the event that (i) the Company
terminates your employment other than for death, disability or Cause pursuant to
Section 4(d) or you terminate your employment for Good Reason pursuant to
Section 4(e); (ii) you comply fully with all of your obligations under all
agreements between the Company and you; and (iii) you execute, deliver to the
Company, within sixty (60) days of the termination of your employment, and do
not revoke a general release (in a form acceptable to the Company) releasing and
waiving any and all claims that you have or may have against the Company, its
directors, officers, employees, agents, successors and assigns with respect to
your employment (other than any obligation of the Company set forth herein which
specifically survives the termination of your employment), then (i) the Company
will provide you with twenty-four (24) months of severance pay based on your
then current Base Salary and (ii) all time-based stock options and other
time-based equity awards you hold in which you would have vested if you had been
employed for an additional twenty-four (24) months following the date of the
termination of your employment shall vest and become exercisable or
nonforfeitable on the date that the release referred to above may no longer be
revoked. The foregoing severance shall be paid in equal installments over the
severance period in accordance with the Company’s usual payroll schedule,
commencing on the date that the release referred to above may no longer be
revoked.  This Section 5(b) shall not apply during the one year period following
a Change of Control (as defined below), in which case Section 5(c) shall apply.
 Notwithstanding anything to the contrary herein, if any of the payments and
benefits provided for in this Section 5(b) constitute non-qualified deferred
compensation subject to Section 409A (as defined below) and the sixty (60) day
period in which you must execute the release begins in one calendar year and
ends in another, the payments and benefits provided for in this
Section 5(b) shall commence, be made or become effective in the later calendar
year.

 

4

--------------------------------------------------------------------------------


 

c)             Change of Control. In the event that (i) within one (1) year from
the date a Change of Control (as defined below) of the Company occurs, the
Company (for purposes of this section, such term to include its successor)
terminates your employment other than for Cause pursuant to Section 4(c), death
or disability or you terminate your employment with Good Reason; (ii) you comply
fully with all of your obligations under all agreements between the Company and
you; and (iii) within sixty (60) days of termination of your employment you
execute and deliver to the Company and do not revoke a general release (in a
form acceptable to the Company) releasing and waiving any and all claims that
you have or may have against the Company and its directors, officers, employees,
agents, successors and assigns with respect to your employment (other than any
obligation of the Company set forth herein which specifically survives the
termination of your employment), then:

 

·                  the Company will pay you twenty-four (24) months of severance
pay based on your then current Base Salary, with such severance to be paid in
equal installments over the severance period in accordance with the Company’s
usual payroll schedule, commencing on the date that the release referred to
above may no longer be revoked;

 

·                  the Company will pay you, on the first payroll date after the
revocation period of the release set forth above expires, in a lump sum, two
times (2X) your target annual bonus amount for the year in which the Change of
Control occurs;

 

·                  the Company will pay or reimburse you for the premiums for
continued coverage for you and your eligible dependents in the same amounts and
for the same coverage in effect immediately prior to your termination from
employment, under the Company’s group health and dental plans until the earlier
of: (i) twelve (12) months from the date of termination of your employment; or
(ii) the date you are provided with health and dental coverage by another
employer’s health and dental plan (and, for purposes of clarity, if the Company
is unable to extend coverage to you under its group health and dental plans due
to your termination from active employment status, then, to receive this
benefit, you must elect continuation coverage under COBRA and/or purchase an
individual insurance policy, and the Company shall have no obligation to pay or
reimburse insurance premiums or otherwise provide coverage if you fail to elect
COBRA or obtain an individual policy); and

 

·                  all time-based, unvested outstanding stock options,
restricted stock units and other equity incentives that were granted to you
before the Change of Control occurred shall, without further action, become
vested in full on the date that the release referred to above may no longer be
revoked.

 

For purposes of this Agreement, “Change of Control” shall mean the first to
occur of any of the following: (a) any “person” or “group” (as defined in the
Securities Exchange Act of 1934, as amended) becomes the beneficial owner of a
majority of the combined voting power of the then outstanding voting securities
with respect to the election of the Board; (b) any merger, consolidation or
similar transaction involving the Company; other than a transaction in which the

 

5

--------------------------------------------------------------------------------


 

stockholders of the Company immediately prior to the transaction hold
immediately thereafter in the same proportion as immediately prior to the
transaction not less than 50% of the combined voting power of the then voting
securities with respect to the election of the Board of Directors of the
resulting entity; (c) any sale of all or substantially all of the assets of the
Company; or (d) any other acquisition by a third party of all or substantially
all of the business or assets of the Company, as determined by the Board, in its
sole discretion.  The payments, benefits and acceleration of vesting of stock
options, restricted stock units and other equity incentives provided in this
Section 5(c) shall override and replace with respect to you any Company wide
policy with respect to payments, benefits and/or acceleration of vesting upon a
Change of Control.  After the one year period following a Change of Control,
this Section 5(c) shall no longer apply, and Section 5(b) shall continue to
apply.  In the event that upon a Change of Control, the Company or the successor
to or acquiror of the Company’s business (whether by sale of outstanding stock,
merger, sale of substantially all the assets or otherwise) elects not to assume
all the then unvested outstanding stock options, restricted stock units and
other equity incentives that were granted to you before the Change of Control
occurred, such securities shall immediately without further action become vested
in full effective no later than the effective date of the Change of Control and
you shall receive the value of such stock options, restricted stock units and
other equity incentives as provided in the applicable acquisition agreement (or
if no such provision is made, in the applicable equity incentive plan).

 

Notwithstanding anything to the contrary herein, if any of the payments and
benefits provided for in this Section 5(c) constitute non-qualified deferred
compensation subject to Section 409A and the sixty (60) day period in which you
must execute the release begins in one calendar year and ends in another, the
payments and benefits provided for in this Section 5(c) shall commence, be made
or become effective in the later calendar year.

 

d)            Death/Disability.  In addition to the payments provided for in
Section 5(a), in the event of your death or the termination of your employment
due to your disability in accordance with Section 4(b) above, all unvested
outstanding stock options, restricted stock units and other equity incentives
that were held by you at the time of your death or termination of employment due
to disability shall immediately become fully vested and, with respect to stock
options, exercisable by you or your personal representatives, heirs or legatees,
as the case may be, at any time prior to the expiration of one (1) year from the
date of your death or disability, but in no event after the expiration of the
term of the applicable equity award agreement.

 

6.             Nonsolicitation Covenant; Non-Competition; Injunctive Relief.  In
order to protect the Company’s confidential information and good will, and in
exchange for the additional equity rights granted you under Sections 5(b), your
employment or continued employment, and other good and valuable consideration
contained in this Agreement, during your employment and for a period of twelve
(12) months following the termination of your employment for any reason (the
“Restricted Period”), you will not directly or indirectly, whether as owner,
partner, shareholder, director, manager, consultant, agent, employee,
co-venturer or otherwise, engage, participate or invest in any business activity
anywhere in the world that (i) develops, manufactures or markets (A) an
intravenous iron replacement therapeutic, (B) a mucoadhesive oral wound rinse or
other device that is indicated for the management of oral

 

6

--------------------------------------------------------------------------------


 

mucositis/stomatitis, or (C) other therapeutic products acquired, developed or
researched by the Company during the Term, or (ii) develops, manufactures or
markets any products, or performs any services, that are otherwise competitive
with or similar to the products or services of the Company, or products or
services that the Company has under development or that are the subject of
active planning at any time during your employment; provided that this shall not
prohibit any possible investment in publicly traded stock of a company
representing less than one percent of the stock of such company.  In addition,
during the Restricted Period, you will not, directly or indirectly, in any
manner, other than for the benefit of the Company, (a) call upon, solicit,
divert, take away, accept or conduct any business from or with any of the
customers or prospective customers of the Company or any of its suppliers,
and/or (b) solicit, entice, attempt to persuade any other employee or consultant
of the Company to leave the Company for any reason or otherwise participate in
or facilitate the hire, directly or through another entity, of any person who is
employed or engaged by the Company or who was employed or engaged by the Company
within six (6) months of any attempt to hire such person.  You acknowledge and
agree that if you violate any of the provisions of this Section, the running of
the Restricted Period will be extended by the time during which you engage in
such violation(s).  You understand that the restrictions contained in this
Agreement are necessary for the protection of the business and goodwill of the
Company and you consider them to be reasonable for such purpose.  Any breach of
this Agreement is likely to cause the Company substantial and irrevocable damage
and therefore, in the event of such breach, the Company, in addition to such
other remedies which may be available, will be entitled to specific performance
and other injunctive relief, without the posting of a bond.  If you violate this
Agreement, in addition to all other remedies available to the Company at law, in
equity, and under contract, you agree that you are obligated to pay all the
Company’s costs of enforcement of this Agreement, including attorneys’ fees and
expenses.  This Section 6 shall supplement, and shall not limit or be limited
by, any other restrictive covenant agreement to which you and the Company are
parties or any other restrictive covenant obligations you have to the Company.

 

7.             Assignment.  This Agreement and the rights and obligations of the
parties hereto shall bind and inure to the benefit of any successor of the
Company by reorganization, merger or consolidation and any assignee of all or
substantially all of its business and properties.  Neither this Agreement nor
any rights or benefits hereunder may be assigned by you, except that, upon your
death, your earned and unpaid economic benefits will be paid to your heirs or
beneficiaries.

 

8.             Interpretation and Severability.  It is the express intent of the
parties that (a) in case any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, such provision shall be construed by
limiting and reducing it as determined by a court of competent jurisdiction, so
as to be enforceable to the fullest extent compatible with applicable law; and
(b) in case any one or more of the provisions contained in this Agreement cannot
be so limited and reduced and for any reason is held to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.

 

7

--------------------------------------------------------------------------------


 

9.             Notices.  Any notice that you or the Company are required to give
the other under this Agreement shall be given by personal delivery, recognized
overnight courier service, or registered or certified mail, return receipt
requested, addressed in your case to you at your last address of record with the
Company, or at such other place as you may from time to time designate in
writing, and, in the case of the Company, to the Company at its principal
office, or at such other office as the Company may from time to time designate
in writing.  The date of actual delivery of any notice under this Section 9
shall be deemed to be the date of receipt thereof.

 

10.          Waiver.  No consent to or waiver of any breach or default in the
performance of any obligation hereunder shall be deemed or construed to be a
consent to or waiver of any other breach or default in the performance of any of
the same or any other obligations hereunder.  No waiver hereunder shall be
effective unless it is in writing and signed by the waiving party.

 

11.          Complete Agreement; Modification.  This Agreement sets forth the
entire agreement of the parties with respect to the subject matter hereof, and
supersedes any previous oral or written communications, negotiations,
representations, understandings, or agreements between them, including the Prior
Agreement.  Any modification of this Agreement shall be effective only if set
forth in a written document signed by you and a duly authorized officer of the
Company.

 

12.          Headings.  The headings of the Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part, or affect the
meaning, of this Agreement.

 

13.          Counterparts.  This Agreement may be signed in two
(2) counterparts, each of which shall be deemed an original and both of which
shall together constitute one agreement.

 

14.          Choice of Law; Jurisdiction.  This Agreement shall be deemed to
have been made in the Commonwealth of Massachusetts, and the validity,
interpretation and performance of this Agreement shall be governed by, and
construed in accordance with, the laws of Massachusetts, without regard to
conflict of law principles.  You hereby consent and submit without limitation to
the jurisdiction of courts in Massachusetts in connection with any action
arising out of this Agreement, and waive any right to object to any such forum
as inconvenient or to object to venue in Massachusetts.  You agree that, in any
action arising out of this Agreement, you will accept service of process by
registered mail or the equivalent directed to your last known address or by such
other means permitted by such court.

 

15.          Advice of Counsel; No Representations.  You acknowledge that you
have been advised to review this Agreement with your own legal counsel, that
prior to entering into this Agreement, you have had the opportunity to review
this Agreement with your attorney, and that the Company has not made any
representations, warranties, promises or inducements to you concerning the
terms, enforceability or implications of this Agreement other than as are
contained in this Agreement.

 

16.          I.R.C. § 409A.  Notwithstanding anything to the contrary set forth
herein, any payments and benefits provided under this Agreement that constitute
“deferred compensation”

 

8

--------------------------------------------------------------------------------


 

within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations and other guidance thereunder and any
state law of similar effect (collectively, the “Section 409A”) shall not
commence in connection with your termination of employment unless and until you
have also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h) (the “Separation From Service”), unless
the Company reasonably determines that such amounts may be provided to you
without causing you to incur the additional 20% tax under Section 409A.

 

It is intended that each installment of severance pay provided for in this
Agreement is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it is intended that
severance payments set forth in this Agreement satisfy, to the greatest extent
possible, the exceptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9).

 

If the Company (or, if applicable, the successor entity thereto) determines that
any payments or benefits constitute “deferred compensation” under Section 409A
and you are, on the termination of service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the payments and benefits shall be delayed until the
earlier to occur of: (a) the date that is six months and one day after your 
Separation From Service, or (b) the date of your death (such applicable date,
the “Specified Employee Initial Payment Date”).  On the Specified Employee
Initial Payment Date, the Company (or the successor entity thereto, as
applicable) shall (i) pay to you a lump sum amount equal to the sum of the
payments and benefits that you would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
such amounts had not been so delayed pursuant to this Section and (ii) commence
paying the balance of the payments and benefits in accordance with the
applicable payment schedules set forth in this Agreement.

 

17.          Survival.  Provisions of this Agreement which by their terms must
survive the termination of this Agreement in order to effectuate the intent of
the parties will survive any such termination, whether by expiration of the
Term, termination of your employment, or otherwise, for such period as may be
appropriate under the circumstances. Such provisions include, without
limitation, Sections 5 and 6 of this Agreement.

 

18.          Excise Tax-Related Provisions.  If any payment or benefit you would
receive pursuant to this Agreement or any other agreement (“Payment”) would
(a) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (b) be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then such Payment shall be adjusted so that it would equal
the Reduced Amount.  The “Reduced Amount” shall be the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax.  If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, any such
reduction will occur in a manner necessary to provide you with the greatest
post-reduction economic benefit after taking into account all applicable
federal, state and local employment taxes, income taxes and the Excise Tax (all
computed at the highest applicable marginal rate).  If more than one manner of

 

9

--------------------------------------------------------------------------------


 

reduction of Payments necessary to arrive at the Reduced Amount yields the
greatest economic benefit to you, the Payments will be reduced pro rata (the
“Pro Rata Reduction Method”). Notwithstanding the foregoing, if the Pro Rata
Reduction Method would result in any portion of the Payment being subject to
taxes pursuant to Section 409A, then the Pro Rata Reduction Method shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for you as determined on
an after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without Cause), shall be eliminated before
Payments that are not contingent on future events; and (C) as a third priority,
Payments that are “deferred compensation” within the meaning of Section 409A
shall be reduced before Payments that are not “deferred compensation” within the
meaning of Section 409A.

 

[Remainder of this page is intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

 

IN WITNESS WHEREOF, the Company and you have executed this Agreement as of the
day and year first set forth above.

 

 

AMAG Pharmaceuticals, Inc.

 

 

 

 

 

 

 

By:

/s/ Frank E. Thomas

 

Name:

Frank E. Thomas

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

/s/ William K. Heiden

 

William K. Heiden

 

 

--------------------------------------------------------------------------------